 

Exhibit 10.3

 

TERMINALING SERVICES AGREEMENT

 

 

This Terminaling Services Agreement (“Agreement”) is made by and between
TransMontaigne Partners L.P. on behalf of itself and its Affiliates (“Owner”),
and Marathon Petroleum Company LLC (“Customer”), sometimes referred to
individually as “Party” and collectively as “Parties”, effective as of February
20, 2006 (“Effective Date”).  In consideration of the mutual promises contained
in this Agreement, the Parties agree to the following terms and conditions.

 

 

SECTION 1.         DEFINITIONS.

 

In this Agreement, unless the context requires otherwise, the terms defined in
the preamble have the meanings indicated and the following terms will have the
meanings indicated below:

 

“Affiliate” means, in relation to a Party, any Person that (a) directly or
indirectly controls such Party; (b) is directly or indirectly controlled by such
Party; or (c) is directly or indirectly controlled by a Person that directly or
indirectly controls such Party.  For this purpose, “control” of any entity or
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of any Person, whether
through the ownership of a majority of issued shares /units or voting power or
control in fact of the entity or Person or otherwise.

 

“Applicable Law” means, with respect to any Governmental Authority, (a) any law,
statute, regulation, code, ordinance, license, decision, order, writ,
injunction, decision, directive, judgment, policy, decree and any judicial or
administrative interpretations thereof, (b) any agreement, concession or
arrangement with any other Governmental Authority and (c) any license, permit or
compliance requirement, in each case applicable to either Party and as amended
or modified from time to time.

 

                “Arrival Notice” has the meaning assigned to such term in
Section 4.2.

 

                “Barrel” means 42 U.S. Gallons.

 

“Business Day” means each calendar day, excluding Saturdays, Sundays, or other
holidays observed by Owner.

 

                “Contract Year” means a period of twelve (12) consecutive
Months, except for the first “Contract Year” which means the period of time
commencing with the Effective Date of this Agreement and ending on April 30,
2007.

 

                “Force Majeure” means:

 

(a) strikes, lockouts or other industrial disputes or disturbances;

 

 (b) acts of the public enemy or of belligerents, hostilities or other
disorders, wars (declared or undeclared), blockades, thefts, insurrections,
riots, civil disturbances or sabotage;

 

 (c) acts of nature, landslides, severe weather, earthquakes, fires, tornadoes,
hurricanes, storms, and warnings for any of the foregoing which may necessitate
the precautionary shut-down of pipelines, docks, loading and unloading
facilities or the Terminal or other related facilities, floods, washouts,
freezing of machinery, equipment, or lines of pipe, inclement weather that
necessitates extraordinary measures and expense to construct facilities or
maintain operations, tidal waves, perils of the sea and other adverse weather
conditions or unusual or abnormal conditions of the sea or other water;

 

 (d) arrests and restraints of or other interference or restrictions imposed by
a Governmental Authority (whether legal or de facto or purporting to act under
some constitution, decree, law or otherwise), necessity for compliance with any
court order, or any law, statute, ordinance, regulation, or order promulgated by
a Governmental Authority having or

 

--------------------------------------------------------------------------------


 

asserting jurisdiction, embargoes or export or import restrictions,
expropriation, requisition, confiscation or nationalization; or

 

(e) epidemics or quarantine, explosions, breakage or accidents to equipment,
machinery, plants, facilities or lines of pipe, electric power shortages,
breakdown or injury of vessels or any other causes, whether of the kind
enumerated in this definition or otherwise, which were not reasonably
foreseeable, and which are not within the control of the Party claiming
suspension and which by the exercise of due diligence such Party is unable to
prevent or overcome.

 

Such term will likewise include, in those instances where either Party is
required to obtain servitudes, rights-of-way, grants, permits, or licenses to
enable such Party to fulfill its obligations under this Agreement, the inability
of such Party to acquire, or delays on the part of such Party in acquiring, at
reasonable cost and after the exercise of reasonable diligence, such servitudes,
rights-of-way grants, permits or licenses, and in those instances where either
Party is required to furnish materials and supplies for the purpose of
constructing or maintaining facilities to enable such Party to fulfill its
obligations under this Agreement, the inability of such Party to acquire, or
delays on the part of such Party in acquiring, at reasonable cost and after the
exercise of reasonable diligence, such materials and supplies.

 

                “Gallon” means a U.S. gallon of 231 cubic inches corrected to 60
degrees Fahrenheit.

 

                “Good Industry Practice” means the exercise of that degree of
skill, care, diligence, prudence and foresight that would reasonably and
ordinarily be expected from a skilled and experienced product terminal operator
engaged in the same or similar type of undertaking under the same or similar
circumstances.

 

 “Governmental Authority” means any foreign or U.S. federal, state, regional,
local or municipal governmental body, agency, instrumentality, board, bureau,
commission, department, authority or entity established or controlled by a
government or subdivision thereof, including any legislative, administrative or
judicial body, or any person purporting to act for them.

 

 “Independent Inspector” means a licensed Person who performs sampling, quality
analysis and quantity determination of the Products received or delivered.

 

“Interest Rate” means the one-month LIBOR rate with respect to the applicable
Month(s).

 

“Liabilities” means any losses, charges, damages, deficiencies, assessments,
interests, penalties, costs and expenses of any kind related to or that arise
out of this Agreement (including reasonable attorneys’ fees, other fees, court
costs and other disbursements), including any Liabilities that directly or
indirectly arise out of or are related to any claim, proceeding, judgment,
settlement or judicial or administrative order made or commenced by any Third
Party or Governmental Authority related to or that arise out of this Agreement.

 

                “Month” means a calendar month, except for time period
commencing with the Effective Date of this Agreement and ending on February 28,
2006, which will also mean a “Month.”

 

                “Product” means asphalt.

 

                “Product Loss” means any loss or downgrade of Product occurring
as a result of any contamination, adulteration, mislabeling, misidentification
or other loss of or damage to Product caused by the failure of the Owner to use
Good Industry Practice in the handling, testing or storage of Product, or in the
performance of the services provided hereunder and shall not include loss of or
damage to Product that is:

 

(a) associated with Product flushing to eliminate residual particles or other
contaminants from pipelines, Tanks, valves or pumps according to Good Industry
Practice;

 

(b) associated with circumstances involving Force Majeure;

 

(c) caused by the act or omission of Customer;

 

2

--------------------------------------------------------------------------------


 

(d) associated with the blending of Product or regrades of Product resulting
from commingling of Product in pipelines according to Good Industry Practice; or

 

(e) due to normal Product evaporation, shrinkage, line loss, clingage, or
tolerance of Product measurement inaccuracies (in compliance with Applicable
Law, or, in the absence of either, Good Industry Practice).

 

                “Tank” has the meaning described in Attachment “A-1”.

 

                “Term” has the meaning indicated in Attachment “A”.

 

                “Terminal” or “Terminals” has the meaning described in
Attachment “A” and references to it will be deemed to include the Terminal
manager or his/her representative.

 

                “Third Party” means any entity other than Owner, Customer, or
their respective Affiliates.

 

                “Third Party Claim” has the meaning assigned to such term in
Section 18.3.

 

                “Vessel” means an ocean-going tanker, barge or inland barge.

 

 

SECTION 2.         SERVICE, STATEMENTS, INVOICES, DOCUMENTS AND RECORDS.

 

                2.1           Owner will provide services related to the
receipt, storage, throughput, heating, additive and other injection, blending
and delivery of Customer’s Product to and from Customer or on behalf of Customer
into and out of the Tanks at the Terminal and provide the facilities reasonably
necessary to perform such services and provide such additional services as may
be provided under this Agreement and its attachments, for the fees, rates and
charges contained in this Agreement.  Those services will be performed in
accordance with Good Industry Practice and in compliance with Applicable Law. 
Subject to the provisions of Attachment “A”, all Tanks will be heated,
insulated, and thereby suitable for Product storage, with the exception of Tank
No. 8 at Jacksonville.  Owner will review and estimate the cost to heat and
insulate Tank No. 8.  When estimates are complete, Owner, at its option, will
either begin work to make the tank available for service as soon as practical or
notify Customer that Tank No. 8 will not be made available for service.  Until
such time that Tank No. 8 is placed into service, it shall be deemed Out of
Service for purposes of Monthly Service Charge calculation.

 

                2.2           As requested by Customer, Owner will transmit to
Customer a statement of receipts, deliveries and ending inventory, copies of
individual Tank gauging documents, pipeline meter tickets, tank truck loading
rack bills of lading, scale tickets, and railroad tank car gauging documents, as
applicable.  These documents will be transmitted to Customer at the address
indicated in Attachment “A,” or such other address as may be mutually agreed
upon by Customer and Owner at the time the request is made.  Daily inventories
by Terminal, Tank and Product shall be electronically transmitted to Customer
within four (4) business hours of each Business Day. Customer sales information
shall be transmitted at least twice daily via electronic interface with
Customer’s accounting system.  Customer’s copy of applicable Bills of Lading
shall be sent to the address in Attachment “A” at the close of each Business
Day.  Owner shall be responsible for all hardware, software and supplies
necessary to print Bills of Lading locally and transmit information to Customer.

 

                2.3           Within three(3) Business Days following the end of
each Month during the Term of this Agreement, Owner will submit to Customer, at
the address indicated in Attachment “A”, statements reflecting beginning
inventory balances, the volume of Customer’s Product received into the Terminal,
throughput from the Terminal and ending inventory balances during the preceding
Month, together with an invoice for amounts due for services provided during the
preceding Month, as applicable, all as set forth on Attachment “A”.

 

In case of any conflict between the documents provided to Customer under Section
2.2 and the Monthly statements provided under this Section 2.3, the Monthly
statements provided under this Section 2.3 will prevail as to the volume of
Product received and delivered by Owner, unless disputed by Customer.

 

3

--------------------------------------------------------------------------------


 

                2.4           Each Party will maintain a true and correct set of
records pertaining to its performance of this Agreement and will retain copies
of all such records for a period of not less than two (2) years following
termination or cancellation of this Agreement.  Upon reasonable prior written
notice, a Party or its authorized representative may at its sole cost, during
the Term of this Agreement and for the aforesaid two (2) year period, inspect
such records of the other Party during normal business hours at the other
Party’s place of business.

 

                2.5           During the Term of this Agreement, Owner will not,
and will not allow any of its Affiliates or any Third Party, to store,
throughput, or sell, construct or cause to be constructed any tanks, at the
Terminals specifically for the storage of Product without the prior written
consent of Customer.  Customer shall be the exclusive seller of Product at the
Terminals.

 

 

SECTION 3.         FEES, CHARGES AND TAXES.

 

                3.1           Customer will pay Owner, for services provided
under this Agreement, the charges and fees indicated in Attachment “A”.

 

                3.2           All fees and charges reflected in Owner’s invoices
are due and payable within fifteen (15) Business Days of the date of Owner’s
invoice.  Payment must be made by electronic wire transfer of same day available
U.S. funds to Owner’s account and bank, both as indicated on Owner’s invoice. 
Invoices may be sent by electronic mail and telephone facsimile. If Customer
disputes any portion of an invoice, Customer must pay the undisputed portion of
the invoice.  Overdue amounts or disputed amounts that are resolved in favor of
the Owner will accrue interest at the Interest Rate plus 3% from the date that
payment is due until paid in full.  Likewise previously paid or disputed amounts
in favor of the Customer will accrue interest at the Interest Rate plus 3% from
the date that payment was made until credit is issued to Customer’s Account. 
The defaulting Party will pay all of the other Party’s costs (including
reasonable attorney’s fees and court costs) of collecting past due payments and
late payment charges, whether or not suit is brought.

 

                3.3           Customer will pay any and all taxes, fees or other
charges and assessments, (including any charge or payment in lieu thereof),
including inventory, sales taxes on Terminal services and Product ownership
taxes, if any, on Customer’s Product and property at the Terminal.  Customer
will indemnify and reimburse Owner for any costs or expense incurred by Owner in
association with the foregoing taxes, expenses, fees or costs.  Owner will be
responsible for and pay all other applicable taxes levied upon Owner, including
any increases in taxes levied on Owner’s Terminal (including real or personal
property of Owner or both) as a result of Customer’s activities at the Terminal
that Owner may be required to pay or collect under Applicable Law.

 

                3.4           Customer agrees not to challenge, protest or file
a complaint, or cause, encourage or recommend to any Affiliate or any other
person that it challenge, protest or file a complaint with respect to any rates,
tariffs, rules, regulations in effect during the term of this Agreement, if
applicable, as the same may be amended from time to time provided that such
tariffs, regulatory filings or rates do not conflict with the terms of this
Agreement.

 

 

SECTION 4.         OPERATIONS, RECEIPTS AND DELIVERIES.

 

                4.1           Customer’s Product will be delivered to the
Terminal free of any charge to Owner.  Receipts and deliveries of Product will
be handled within the operating hours of the Terminal as set forth on Attachment
“A”.  Owner may make temporary changes in operating hours or temporarily close
the Terminal because of an extraordinary event or maintenance, without
Customer’s approval.  Owner will notify Customer of such temporary changes or
closure in advance, or as soon after implementation as is practicable.  Owner
will notify Customer of any planned maintenance at least seven (7) days prior to
altering business hours or restricting deliveries or sales.  Vessels, railroad
tank cars, and tank trucks will be loaded and unloaded on first come, first
serve basis and Owner will not be responsible for the payment of any demurrage
or costs incurred by Customer or its transportation carrier for delays in
receipt or throughput of the Product or other costs or fees in connection with
receipt or throughput of the Product that are not the fault of the Owner.  Owner
shall be responsible for demurrage costs incurred and paid by Customer or its
transportation carrier for delays in receipt or throughput of the Product, or
other costs or fees incurred and paid by Customer in connection with receipt or
throughput of the Product if the Owner is responsible for the delay or cost as a
result of mechanical

 

4

--------------------------------------------------------------------------------


 

malfunction, lack of manpower, Product spill or release, or other cause
determined to be within the reasonable control of the Owner.

 

                4.2           Customer must arrange for and pay all Third Party
costs related to the receipt or delivery of Customer’s Product to and from the
Terminal. Owner is responsible only to receive or throughput, as the case may
be, the Product at its Terminal.  Owner shall also provide personnel required to
load trucks at the Port Everglades Terminals at rates specified in Attachment
“A”, Section 5.K., except on designated holidays as described in Attachment
“A”.  On those designated holidays, vessels will be handled at the rates
described in Attachment “A”.  Unless otherwise provided to Owner in writing,
Customer must provide notice reasonably acceptable to Owner (in accordance with
Section 13) containing all necessary shipping instructions, including without
limitation, the identity and quantity of the Product and the tentative arrival
date(s) (the “Arrival Notice”).  If this Agreement involves marine receipts or
throughput of Product, Owner will advise Customer concerning the Vessel that may
be berthed, including its maximum size, draw, draft and length, the docks and
associated positions to be used for each Product movement, as well as the
minimum and maximum pumping rates or pressure, as applicable, or both.  Owner
and/or the applicable port authority may change Vessel limitation, dock
designation, and pumping rates and pressure criteria from time to time upon
prior reasonable notice to Customer.  If Owner determines that a Vessel, truck
or railroad car is unsuitable for shipment of Products, as Owner deems
appropriate, Owner may refuse to load or unload such equipment and will advise
the carrier and Customer of the situation immediately, and request further
instructions from the Customer.  It is the responsibility of Customer to notify
the appropriate Governmental Authorities regarding Vessel arrivals.

 

                4.3           If Customer requires any change in the shipping
instructions, including, without limitation, the identity and timing of the
Product, Customer must provide notice of any change in the Arrival Notice (in
accordance with Section 13) to the Owner and the Terminal before the arrival of
the Product at the Terminal.  Upon receipt of Customer’s shipping instructions,
Owner will immediately advise Customer of the Terminal’s availability.  If the
Terminal will not be available to receive or deliver Customer’s Product on the
communicated arrival date, Owner will advise as to the earliest time when
Customer’s Product may be received or delivered at the Terminal.  Customer will
ensure that confirmation of the arrival date(s) and time of the Product will be
communicated to Owner and the Terminal by Customer’s carrier periodically, at
intervals of at least 48, 24 and 12 hours in advance of the anticipated date and
time of arrival of the Product.  If Customer fails to provide Owner and the
Terminal the notice containing shipping instructions in the form and manner
required by this Section 4.3, Owner will not be obligated to receive or deliver
Customer’s Product.  Owner will not be responsible for any Product Loss directly
attributable to Owner’s receipt or delivery of Product based upon erroneous
shipping instructions, the notice of which is timely received by Owner in
accordance with this Section 4.3.

 

                4.4           If any of Customer’s Vessels (a) fails to vacate a
dock upon completion of loading or discharge, (b) fails to discharge or load a
barge within twenty-four (24) hours or within thirty-six (36) hours for an ocean
going barge or vessel, or (c) fails to vacate in order to conduct repairs, then,
after having been notified by Owner to vacate, Customer shall be responsible for
the cost applicable to the berths together with any costs incurred by any Vessel
which would otherwise be occupying such dock but for the failure of Customer’s
Vessel to vacate, save and except any such costs arising due to delay caused by
Owner.

 

                4.5           Subject to Product Loss, Owner will deliver to
Customer, or to such Third Parties as Customer may direct, the Product held by
Owner at the Terminal for the account of Customer.  Customer is responsible for
providing to Owner documentation required to authorize deliveries for or on its
behalf from the Terminal and only to properly qualified individuals who have
complied with the terms of Section 11.

 

                4.6           Customer may use the Tanks only for storage of
Customer’s Product and may use the Tanks for storage of other products only with
the prior written consent of Owner.  If a special method of storing or handling
Product is required, then Customer must notify Owner in sufficient time to
enable Owner to consider whether it will accept the proposed changes in the
Product stored or the method of storing or handling the Product and to take the
necessary preparatory measures if it agrees with such changes.  Failing such
notice, Owner will not be liable for losses or damage incurred during the
storage and handling of the Products, nor will Owner be obligated to provide
such special storage and handling service.  It is understood that the cost of
any additional or special equipment required by Customer or of alterations made
necessary by the nature of Customer’s Product, will be for the account of
Customer and Customer will be responsible for the expense of any necessary
cleaning of the storage and handling equipment, including, without

 

5

--------------------------------------------------------------------------------


 

limitation, Tanks, pipelines, pumps, hoses, meters, and loading arms, unless
otherwise explicitly stated in this Agreement.  All fixtures, equipment and
appurtenances attached to the Tanks, pipelines and other facilities of the
Terminal by either Party are and will remain the property of Owner.  No such
items may be installed by Customer without the prior written consent of Owner.

 

                4.7           (a)  Upon execution of this Agreement, Customer
agrees to purchase from Owner any existing, on specification Product inventory
at the Port Manatee and Jacksonville Terminals at a price of $150/ton up to a
maximum of $1,500,000.  On May 1, 2006, Customer agrees to purchase from Owner
any existing tank inventory at the Cape Canaveral and Port Everglades Terminals
at a price of $130/ton up to a maximum $1,300,000.  In the case of Port
Everglades and Cape Canaveral, if the Product is off specification, Customer and
Owner will negotiate a different price in good faith.

 

(b)  Within ten (10) Business Days following termination or cancellation of this
Agreement (subject to any lien that Owner may have on the Product), Customer
will remove and properly dispose of all Product, including Product tank bottoms
and line fill, residue, scale, and any other accumulation from the Tank and
pipelines and clean both Tank interior and pipelines then in use for Customer’s
Product to a condition suitable for the storage of No. 6 Oil.  Customer shall
reimburse Owner for all costs and expenses reasonably incurred by Owner in
taking such action, plus a 15% handling fee, as well as the cost of storage and
handling of the Product removed, if any, at a rate of $0.03 per Barrel per day
in addition to any other fees due hereunder, which fees and Business rates will
continue to be charged if Customer shall not have removed Customer’s Product
from the Tanks within ten (10) Business Days from the date of cancellation or
termination of this Agreement.

 

(c)  Subject to the provision of Section 4.7(b) above, upon termination or
cancellation of this Agreement, Owner shall have the option of purchasing any of
Customer’s Product remaining at the Port Manatee Terminal or the Jacksonville
Terminal for $165/ton and the Cape Canaveral Terminal or the Port Everglades
Terminal at a price of $135/ton.   If Owner elects to purchase remaining Product
at any Terminal, Section 4.7(b) will not apply.

 

                4.8           If any Governmental Authority requires
installation of any improvement, alteration or addition to any Tank or other
equipment at the Terminal for purposes of compliance with Applicable Law that
would require Owner to make substantial and unanticipated capital expenditures,
other than continued maintenance and capital expenditures not affected by such
requirement, Owner will notify Customer of (a) the cost of making any such
improvement, alteration or addition, after Owner’s efforts to mitigate such
costs, (b) when such improvement, alteration or addition must be completed, and
(c) Customer’s share of such costs.  Owner will not be required to make any
improvements, alterations or additions to the Terminal in such circumstance
unless Customer either agrees to pay its share of such costs in the manner
provided below or agrees in good faith with Owner for a ratable surcharge to
serve as a monthly fee increase.

 

                                If Customer elects, after negotiation with Owner
in good faith, not to share in such costs and Owner chooses not to pay for such
improvement, alteration or addition in lieu thereof, and if Owner does not
direct the affected Product to mutually acceptable terminal assets owned by
Owner or its Affiliates, either Party may terminate or release the affected
facilities or Tanks from this Agreement, with an equivalent reduction of the
fees herein, by giving the other Party notice of its intention no later than
thirty (30) calendar days after Owner’s receipt of notice of Customer’s election
not to share in such costs.

 

                                If Customer elects to pay its share of such
costs, Owner shall likewise pay its share of such costs and proceed with the
installation of the required improvement, alteration or addition.  Customer may
elect to either pay its proportionate share of such costs in one lump sum or pay
its proportionate share of the costs on a prorated Monthly basis over the
remaining Term of this Agreement.  In addition to installation costs, these
costs will include engineering and interest expense at a rate of 3% over the
Interest Rate on the date of completion of such installation and subsequent
reasonable expenses, if any, of operating or maintaining such installation.

 

                                This Section 4.8 shall not apply to establish
compliance with any Applicable Law at the time this Agreement is executed, e.g.,
Maritime Transportation Security Act.

 

4.9           Customer will be responsible for providing all Tank bottoms and
line fill.

 

6

--------------------------------------------------------------------------------


 

SECTION 5.         PRODUCT QUALITY STANDARDS AND REQUIREMENTS.

 

                5.1           Customer warrants to Owner that Product tendered
by or for the account of Customer for receipt by the Terminal will conform to
the specifications for such Product set forth in Attachment “B”, attached to
this Agreement and included in it for all purposes by this reference, and will
comply with Good Industry Practice and all Applicable Law.  If tendered Product
does not comply with the specifications set forth in Attachment “B”, Customer
will be responsible for blending Product to meet specifications and Applicable
Law.  Owner will not be obligated to receive Product into the Terminal that is
contaminated or that otherwise fails to meet those specifications which, as a
result, places Owner and/or its employees at undue risk.  Customer will have the
right to notify Owner of Product that does not meet the specifications set forth
in Attachment “B” and Owner will consider receiving such product for the
purposes of blending in order to meet the specifications.  Owner’s agreement to
such a request shall not be unreasonably withheld.  Any blending activity, and
associated costs, will be subject to the terms and conditions outlined in this
Agreement.  Owner may rely upon the specifications and representations of
Customer set forth in the Arrival Notice as to Product quality and shall verify
quality prior to release for sale according to Section 5.4.  Should Owner remove
or dispose of any water or other material in or associated with the Product at
any time, Customer shall pay or reimburse all costs and expense associated with
such removal or disposal unless water or other material was introduced by Owner
or via a mechanical or structural flaw in Owner’s assets.

 

                5.2           The quality of Product tendered into the Terminal
for Customer’s account must be verified either by Customer’s laboratory
analysis, or by an Independent Inspector’s analysis indicating that the Product
so tendered meets Owner’s minimum Product specifications set forth in Section
5.1 above.  Such analysis may be conducted on a periodic basis in accordance
with a Quality Control Plan implemented by Customer, which program shall be
subject to the approval of Owner, which approval shall not be unreasonably
withheld.  Owner, at its expense, shall take samples from each Tank at least
every thirty (30) days and, at Customer’s cost, ship to Catlettsburg Asphalt
Certification Lab at 11631 US Route 23 Catlettsburg, KY 41129 unless otherwise
notified by Customer.  Except as identified otherwise, all costs associated with
such compliance program shall be borne by Customer.  Upon reasonable notice to
Customer, Owner, at its expense, may sample any Product tendered to Owner for
Customer’s account for the purpose of confirming the accuracy of the analysis.

 

                5.3           At least twenty-four (24) hours prior to the time
of each receipt from Customer, a certificate setting forth the quality, grade
and other specifications of the Product must be delivered to Owner.  Each Party
may at all reasonable times make appropriate tests to determine whether Product
stored or delivered meets those specifications.  Owner will be liable to
Customer and any of Customer’s purchasers for damages incurred by reason of
contamination of Product, while in Owner’s custody, that fails to meet
Customer’s specifications, but only to the extent such contamination involves a
Product Loss

 

                5.4           Quality Control Plan and Testing

 

                                (a)  Customer shall develop and provide a
Terminal specific Quality Control Plan, subject to approval of Owner, which
approval shall not be reasonably withheld.  A sample Quality Control Plan is
provided as Attachment “D”.  Customer shall finalize a Quality Control Plan at
each Terminal upon execution of this Agreement.

 

(b)  As outlined in the Quality Control Plan and mentioned here for reference,
Customer requires QC testing for Viscosity of Asphalts by Vacuum Capillary @
140F, AASHTO T-202 or ASTM D 2171.  Customer shall provide initial equipment and
viscosity test training to Owner at each of its Terminals.  Owner shall provide
ongoing training of its operating staff and will operate equipment to run all
viscosity tests on site. Customer will be responsible for expenses related to
the calibration, maintenance and replacement of the testing equipment unless
such calibration, maintenance or repair is the result of mishandling or
negligence of the Owner. Owner will be responsible for conducting, at its
expense, normally occurring semi-annual maintenance and calibration.

 

7

--------------------------------------------------------------------------------


 

(c)  Viscosity testing shall be conducted on each Tank following receipt of
Product or Tank transfer.  In addition, static Tanks available for shipment will
be tested weekly for viscosity.  If the Product is off specification through no
fault of Owner, Customer shall bear the cost to bring Product to specification.

 

(d)           Viscosity test results shall be compiled when completed and made
available to Customer in accordance with the Quality Control Plan or when
requested.

 

 

SECTION 6.         TITLE AND CUSTODY OF PRODUCT.

 

                6.1           Title to Customer’s Product will remain with
Customer at all times subject to any lien in favor of Owner created pursuant to
the terms of this Agreement or under Applicable Law.  Owner will assume custody
of the Product at the time such Product passes the last permanent discharge
flange connection of the delivering Vessel, truck, or railroad tank car of
Customer’s transportation carrier. If Products are delivered to Customer,
custody shall pass to Customer at the point where Products pass the first
permanent flange connection of the receiving Vessel, truck or railroad tank car.

 

 

SECTION 7.         LIMITATION OF LIABILITY AND DAMAGES.

 

                7.1           Upon throughput of Customer’s Product, as provided
above, Owner shall have no further responsibility for any loss, damage or injury
to persons or property (including the Products) arising out of possession or use
of the Product, except to the extent that such loss, damage or injury involves a
Product Loss or loss or damage to other property or injury to persons is caused
by Owner’s sole negligence.

 

                7.2           The maximum liability of Owner for Product Loss
will not exceed, and is strictly limited to, the market value of the Product at
the time of the Product Loss or immediately prior to its contamination, plus the
costs and expenses actually, reasonably and necessarily incurred by Customer or
Customer’s immediate purchaser in damage to equipment, cleaning and repairing
trucks, and facilities into which such Product was delivered at the Terminal,
plus any fines and penalties actually levied against and paid by Customer or
Customer’s immediate purchaser by reason of such fault on Owner’s part.  Owner
may, in lieu of payment for any Product Loss, replace such Product with Product
of like grade and quality.

 

                7.3           EXCEPT FOR THE PARTIES’ INDEMNIFICATION
OBLIGATIONS WITH RESPECT TO CLAIMS OF THIRD PARTIES, THE PARTIES’ LIABILITY FOR
DAMAGES HEREUNDER IS LIMITED TO DIRECT, ACTUAL DAMAGES ONLY AND NEITHER PARTY
SHALL BE LIABLE TO THE OTHER FOR SPECIFIC PERFORMANCE, LOST PROFITS OR OTHER
BUSINESS INTERRUPTION DAMAGES, OR SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES, IN TORT, CONTRACT OR OTHERWISE, OF ANY KIND,
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE PERFORMANCE, THE SUSPENSION OF
PERFORMANCE, THE FAILURE TO PERFORM, OR THE TERMINATION OF THIS AGREEMENT.  EACH
PARTY ACKNOWLEDGES ITS DUTY TO MITIGATE DAMAGES HEREUNDER.

 

 

SECTION 8.         PRODUCT MEASUREMENT.

 

8.1           Quantities of Product received into and delivered from the
Terminal shall be determined as follows:

 

 (a) for deliveries and receipts by Vessel, volumes shall be measured by the
following methods in order of priority: (i) proven API-approved meters, (ii)
static terminal tank gauges or scales, as applicable.

 

(b) for deliveries and receipts by truck, volumes shall be measured by the
following methods in order of priority: (i) static calibrated scales, (ii)
proven API-approved meters, or (iii) static terminal tank gauges, as applicable.

 

8

--------------------------------------------------------------------------------


 

At no time shall Owner gauge, measure, witness, or confirm any measurements on a
Vessel.  If tankage has movements in or out (active Tanks) during the
measurement process, they shall be manually gauged and metered, if applicable
and as necessary, and corrected in the reasonable judgment of Owner to reflect
actual quantities received into and delivered from such active Tanks.  Absent
fraud or manifest error, the quantities of Products in storage at any time will
be determined from Terminal inventory records of receipts and throughput. 
Unless indicated otherwise, quantity determinations will be based on a Barrel of
Product and shall be determined in accordance with the latest established
API/ASTM standards for the method of delivery.  All volumes shall be temperature
corrected to 60°F in accordance with the latest supplement or amendment to
ASTM-IP petroleum measurement tables (ASTM designated D#1250. table 6(b)). 
Gauging of Product receipt, throughput and storage will be taken jointly by
representatives of the Parties; provided, however, that if Customer does not
have representatives present for gauging, Owner’s gauging will be conclusive,
absent fraud or manifest error.  Customer may use an Independent Inspector at
its own expense.

 

                8.2           Terminal meters and scales will be calibrated
periodically, at least to the frequency defined by the State of Florida, and
upon each completion of repair or replacement of a meter, at the meter or scale
owner’s expense.  Such calibration shall be in accordance with the latest
applicable API/ASTM standards.  If a meter or scale is determined by either
Party to be defective or inoperative, such Party shall immediately notify the
other Party, and it will be the responsibility of the Owner to promptly make
repairs or replacements.  Product received or delivered through a facility
having an inoperative or defective meter or scale will be measured based upon
before and after static Tank gauges and any active Tanks measured in accordance
with Section 8.1.  In such event, the Parties shall appoint a mutually
acceptable Independent Inspector to gauge the applicable Tanks and the findings
of the Independent Inspector shall be final and binding on the Parties, except
for fraud or manifest error.  The Parties shall share equally the cost of the
Independent Inspector under this Section 8.2.

 

 

SECTION 9.         PRODUCT LOSS/GAIN.

 

                9.1           Except as provided otherwise in Section 4.3 and
Section 6, and during such time as Owner has custody of the Product, Owner will
indemnify Customer against and is responsible for any Product Loss that occurs
while the Product remains in storage based on measurements of each Product
grade.  In the case of Product that has been delivered to or for the account of
Customer, Owner will be responsible for any Product Loss occurring while the
Product was in storage, provided Customer gives Owner notice of the claim within
thirty (30) calendar days after such Product left the Terminal.  In the event of
the foregoing Product Loss, the total Barrels of Product Loss will be determined
and will either be replaced by Owner or Owner will reimburse Customer the cost
of such Product in accordance with Section 7.

 

                9.2           Each Month, Owner will balance the Terminal in
accordance with Section 8 to determine the net gain or loss of each Product,
excluding any Product Loss in the calculation.  Owner shall be responsible for
any volume losses of Product due to the sole negligence of Owner, its employees,
agents, contractors or subcontractors.  Any losses other than those caused by
the sole negligence of Owner or by a Force Majeure event shall be for the
account of Customer.  Any Product gains over the same period shall be for the
account of Customer.

 

 

SECTION 10.       FORCE MAJEURE.

 

10.1         If either Party is unable to perform or is delayed in performing,
wholly or in part, its obligations under this Agreement, other than the
obligation to pay funds when due, as a result of an event of Force Majeure, that
Party may seek to be excused from such performance by giving the other Party
prompt written notice of the event of Force Majeure with reasonably full
particulars and timing of such Force Majeure event.  The obligations of the
Party giving notice, so far as they are affected by the event of Force Majeure,
will be suspended during, but not longer than, the continuance of the event of
Force Majeure.  The affected Party must act with commercially reasonable
diligence to resume performance and notify the other Party that the event of
Force Majeure no longer affects its ability to perform under the Agreement.  If
Owner is excused from providing service pursuant to this Agreement due to an
event of Force Majeure, the fees hereunder not already due and payable will be
excused or proportionately reduced, as appropriate, for so long as the Owner’s
performance is excused due to the event of Force Majeure.

 

9

--------------------------------------------------------------------------------


 

10.2         The requirement that any event of Force Majeure be remedied with
all reasonable dispatch shall not require the settlement of strikes, lockouts,
or other labor difficulty by the Party claiming excuse due to an event of Force
Majeure contrary to its wishes.

 

                10.3         If either Party is rendered unable to perform by
reason of an event of Force Majeure for a period in excess of one hundred eighty
(180) consecutive calendar days, then the other Party may terminate this
Agreement upon written notice to the Party claiming excuse due to the event of
Force Majeure.

 

 

SECTION 11.       INSPECTION OF AND ACCESS TO TERMINAL.

 

11.1         Customer may, during Owner’s normal business hours and after
reasonable written notice to Owner and the Terminal, so as not to disrupt the
Terminal’s or Owner’s operations;

 

 (a) make periodic operational inspections of the Terminal;

 

(b) conduct audits of any pertinent books and records, including those related
to receipts, throughput and inventories of Products; and

 

(c) conduct physical verifications of the amount of Products stored in the
Terminal.

 

                                Customer’s right and that of its authorized
representatives to enter the Terminal will be exercised by Customer in a way
that will not interfere with or diminish Owner’s control over or its operation
of the Terminal and will be subject to reasonable rules and regulations
promulgated by Owner.  Customer acknowledges that under this Agreement none of
Customer’s vehicles or vehicles acting on behalf of Customer will be granted
access to the Terminal until the owner of such vehicles and its employees or
agents have been properly qualified and such owner has executed the then-current
Owner’s “Terminal Access Agreement” substantially in the form of Attachment
“C”.  Customer acknowledges its awareness of the terms of the Terminal Access
Agreement.  If there is any conflict between the terms of this Agreement and
those contained in the Terminal Access Agreement, the terms and provisions of
this Agreement shall take precedence.  Owner will be responsible for tracking
execution of and compliance with all Terminal Access Agreements and any
associated insurance requirements, but will not be responsible if Customer or
its agents are non-compliant and such non-compliant activity is beyond the
reasonable control of Owner.

 

11.2         As soon as possible after the Effective Date of this Agreement,
Customer shall notify Owner of those Third Parties to whom Owner may deliver
Products from the Terminal.  Customer must furnish forty-eight (48) hours notice
of any additions or deletions to its list of approved Third Parties.

 

11.3         Customer acknowledges that any grant by Owner of the right of
access to the Terminal to Customer or any Customer Third Party under this
Agreement or under any document related to this Agreement is a grant of a
license only and shall convey no interest in or to the Terminal or any part of
it to Customer or any Customer Third Party, and may be withdrawn by Owner at its
discretion at any time.

 

  Owner agrees to operate the Terminal in compliance with Applicable Law and
Good Industry Practices.  Customer shall have the right to conduct periodic
inspections and surveys of the Terminals, but Owner shall have no obligation to
comply with any findings or recommendations that exceed those practices or
specifications required by Applicable Law and Good Industry Practice.

 

 

SECTION 12.       ASSIGNMENT.

 

This Agreement shall be binding upon and shall inure to the benefit of the
successors and assigns of the  Parties.  Customer and Owner covenant that they
will not by operation of law or otherwise assign, sublet, hypothecate, pledge,
encumber or mortgage this Agreement, or any part of or right or obligation under
it, or permit the Tanks to be used by others without the prior written consent
of the other Party.  For purposes of this Section, “assign” will be considered
to include any change in the majority ownership or control of Customer or
Owner.  Any attempt by Customer

 

10

--------------------------------------------------------------------------------


 

or Owner to assign, sublet, hypothecate, encumber or mortgage this Agreement
will be null and void.  The consent by Owner or Customer to any assignment,
subletting, hypothecation, pledge, encumbrance, mortgage or use of this
Agreement or the Tanks by others will not constitute a waiver of the other
Party’s right to withhold its consent to any other or further assignment,
subletting, hypothecation, pledge, encumbrance, mortgage or use of the Agreement
or Tanks by others.  The absolute and unconditional prohibitions contained in
this Section 12 and the Parties’ agreement to them are material inducements to
the Parties to enter into this Agreement and any breach of them will constitute
a material default under this Agreement permitting the Parties to exercise all
remedies provided in this Agreement or by Applicable Law.

 

 

SECTION 13.       NOTICE.

 

Except as provided below, any notice required under this Agreement must be in
writing and will be deemed received when actually received and delivered by (a)
United States mail, certified or registered, return receipt requested, (b)
confirmed overnight courier service, (c) confirmed facsimile transmission, or
(d) electronic mail properly addressed or transmitted to the address of the
Party indicated in Attachment “A” or to such other address, physical or
electronic, or facsimile number as one Party shall provide to the other Party in
accordance with this provision.  Notifications and confirmation of delivery,
receipt or shipping instructions as outlined in Section 4 may also be made via
telephone, if such telephone notification is confirmed by one or more of the
methods described above within two hours.

 

 

SECTION 14.       COMPLIANCE WITH LAW AND SAFETY.

 

                14.1.        Customer warrants that the Products tendered by it
have been produced, transported, and handled, and Owner warrants that the
services provided by it under this Agreement are in full compliance with all
Applicable Laws.  Each Party also warrants that it may lawfully receive and
handle such Products, and it will furnish to the other Party any evidence
required to provide compliance with Applicable Laws and to file with applicable
Governmental Authorities reports evidencing such compliance.

 

                14.2.        Customer certifies, on behalf of itself, its
employees, agents and contractors, that all tank cars, vehicles and Vessels,
used in connection with this Agreement will comply with all Applicable Laws and
that they will comply with Owner’s safety and security rules that have been
provided to Customer prior to the execution of this Agreement and which are
subject to reasonable change by Owner.  Customer will furnish Owner with
information (including Material Safety Data Sheets) concerning the safety and
health aspects of Products stored or throughput under this Agreement.  Owner
will communicate such information to all persons who may be exposed to or may
handle such Products, including without limitation, Owner’s employees, agents
and contractors.

 

                14.3         Owner acknowledges that it has an acceptable Policy
and Procedure program for the handling and storage of hydrogen sulfide (H2S),
which includes the use of personal monitoring devices, and further acknowledges
that hazardous concentrations of hydrogen sulfide (H2S) can be generated and
accumulate in the vapor space of barges, storage tanks, transport trucks, tank
cars or other enclosed spaces where Product is stored or transported under
certain conditions.  Owner agrees that it shall provide adequate warnings and
safe handling information about H2S to its employees, agents, contractors and
invitees, and shall require them to further communicate the warnings and
information to all persons that they reasonably foresee may be exposed to or
handle any cargoes that may contain H2S.  The warnings and information shall
include a communication that lethal levels of H2S may be present, a statement of
adequate precautions, and the information contained in the Material Safety Data
Sheets.  Owner further agrees that it is responsible for determining,
implementing, and ensuring compliance with work procedures to provide adequate
precautions against H2S exposure by its employees, agents, contractors and
invitees.

 

                14.4         Owner certifies, on behalf of itself, its
employees, agents and contractors, that all Tanks and associated piping used in
connection with this Agreement will comply with all Applicable Laws, including
without limitation, 40 CFR 112, Spill Prevention Control and Countermeasure
(SPCC).

 

11

--------------------------------------------------------------------------------


 

SECTION 15.       DEFAULT, WAIVER AND REMEDIES

 

15.1         The occurrence of any of the following events shall constitute an
“Event of Default” hereunder:

 

(a)                                  failure of either Party to pay any interest
or fees when due under this Agreement, in each case whether at stated maturity,
by acceleration, or otherwise;

 

(b)                                 either Party fails to perform any obligation
to the other Party or breaches any covenant made to the Party under this
Agreement, which, if capable of being cured, is not cured to the satisfaction of
the other Party (in its sole discretion) within ten (10) Business Days from the
date that such Party receives notice that corrective action is needed;

 

(c)                                  either Party becomes insolvent or bankrupt,
or bankruptcy, receivership, or similar proceedings are initiated by or against
either Party;

 

(d)                                 any material covenant, agreement or
obligation of any Party contained in or evidenced by this Agreement shall cease
to be enforceable in accordance with its terms;

 

(e)                                  either Party to this Agreement shall
repudiate, deny or disaffirm its obligations under this Agreement;

 

(f)                                    this Agreement is cancelled, terminated,
revoked or rescinded without the express prior consent of the other Party, or
any Proceeding shall have been commenced by any person (other than either Party)
seeking to cancel, revoke, rescind or disaffirm the obligations of any Party to
this Agreement (unless such Party is contesting the Proceeding in good faith and
such Proceeding is withdrawn or dismissed with prejudice within ninety (90)
calendar days), except as otherwise described in this Agreement;

 

(g)                                 any Governmental Authority shall issue a
judgment, order, decree or ruling to the effect that any of the obligations of
any Party to this Agreement is illegal, invalid or unenforceable;  or

 

(h)                                 any claim or lien (other than a claim
pursuant to Section 18 or any statutory liens for taxes not yet due) is asserted
or placed on any portion of Customer’s Product while stored at the Terminal.

 

15.2         The waiver by the non-defaulting Party of any right under this
Agreement will not operate to waive any other such right nor operate as waiver
of that right at any future date upon another default by either Party under this
Agreement and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise of that right,
power, or privilege or the exercise of any other right, power, or privilege. 
Nothing in this Section 15.2 is intended in any way to limit or prejudice any
other rights or remedies the non-defaulting Party may have under this Agreement,
under Applicable Law or in equity.  The remedies provided in this Agreement are
not exclusive and, except as otherwise expressly limited by this Agreement, are
in addition to all other remedies of the non-defaulting Party at law or in
equity.  Acceptance by Owner of any payment from Customer for any charge or
service after termination of this Agreement shall not be deemed a renewal of
this Agreement under any circumstances.  Notwithstanding any provision in this
Agreement to the contrary, if Customer is not then in default, Customer shall be
entitled to remove its Product from the Terminal at any time if Owner is in
default under this Agreement.

 

15.3         Subject to Section 15.4 below, upon the occurrence and during the
continuance of an Event of Default, and at any time thereafter, the
non-defaulting Party may, by delivery of written notice to the defaulting Party,
take any or all of the following actions, without prejudice to the rights of the
non-defaulting Party to enforce its claims against the defaulting Party:

 

                (a)           withhold or suspend its performance under this
Agreement without prior notice;

 

                (b)           immediately terminate this Agreement; and

 

12

--------------------------------------------------------------------------------


 

                                                (c)           enforce any and
all rights and interests created and existing under this Agreement or arising
under Applicable Law, including, without limitation, all rights and remedies
existing under any security documents and all rights of setoff.  The enumeration
of the foregoing rights is not intended to be exhaustive and the exercise of any
right shall not preclude the exercise of any other rights, all of which shall be
cumulative.

 

15.4         If Customer should fail to pay such sums owned by it to Owner,
Owner shall provide Customer with notice of default as provided in this
Agreement and an opportunity to cure such default within a period of fifteen
(15) calendar days.  If Customer has not cured such default within such fifteen
(15) day cure period, Owner may proceed in accordance with Applicable Law to
recover its contractual and statutory obligations of Customer under this
Agreement, including, without limitation, all costs, reasonable attorney’s fees,
and expenses incurred by Owner in the recovery of sums owed to Owner by Customer
hereunder.

 

15.5         If any insolvency, bankruptcy, receivership, or similar proceedings
are initiated by or against Customer, on the day immediately before such event,
any fees for services rendered or to be rendered under this Agreement and any
fees required to be paid for the remaining Term of this Agreement, will become
immediately due and payable and this Agreement will terminate, without prejudice
to any other rights or remedies it may have under this Agreement or Applicable
Law.

 

15.6         In the event litigation if initiated by either Party related to any
breach hereunder, the prevailing Party, after entry of a final, non-appealable
order, shall be entitled to receive as part of such judgment reimbursement of
all reasonable attorney’s fees and costs incurred by such Party in connection
with the prosecution of such action.

 

                15.7         Notwithstanding anything hereinabove to the
contrary, the sale or transfer by Owner of all or part of its Terminals and
related assets to an Affiliate, whether by sale or by operation of law, shall
not constitute an Event of Default.  Likewise, the sale or transfer by Owner of
all or part of the Terminals and related assets, to a non-Affiliate shall not
constitute an Event of Default unless:

 

 (a)                             such sale or transfer would have a material
adverse effect on the economics of the transactions contemplated under this
Agreement; or

 

(b)                               such sale or transfer is made to a Third Party
that Customer reasonably deems to be unacceptable based upon a review of such
Third Party’s creditworthiness, financial capabilities, and ability to operate
the Terminals.

 

15.8         Upon termination of this Agreement, Customer shall dispose of any
of its remaining Product stored at a Terminal that is subject to this Agreement.

 

 

SECTION 16.       INSURANCE.

 

16.1         Insurance Required for Both Parties.  Throughout the Term, each
Party and its agents shall, at such Party’s sole expense, carry and maintain in
full force and effect insurance coverages, with insurance companies rated not
less than A-, IX by A.M. Best or otherwise reasonably satisfactory to the other
Party, or may meet the requirements of this Section 16.1 by being self-insured
to the satisfaction of the other Party, provided that the financial ability to
self-insure meets or exceeds the limits of coverage specified in Sections 16.1,
16.2 and, if applicable, Section 16.3, of the following types and amounts:

 

                (a)           Workers Compensation coverage in compliance with
the Applicable Law of the states having jurisdiction over each employee and
employer’s liability coverage, and coverage under the Federal Longshoremen and
Harbor Workers’ Act, the Jones Act, and the Federal Death on the High Seas Act
for all marine and vessel matters, in a minimum amount of one million dollars
($1,000,000) per accident, one million dollars ($1,000,000) disease per employee
and one million dollars ($1,000,000) disease policy limit and including general
maritime remedies of seamen including transportation, wages, maintenance and
cure whether the action is in rem or in personam;

 

13

--------------------------------------------------------------------------------


 

                (b)           Automobile liability coverage in a minimum amount
of one million dollars ($1,000,000); and

 

                (c)           Comprehensive or commercial general liability
coverage and umbrella excess liability coverage, which includes bodily injury,
broad form property damage and contractual liability coverages in a minimum
amount of two million dollars ($2,000,000).

 

                16.2         Insurance Required by Owner.  In addition to the
insurance required pursuant to Section 16.1, Owner shall provide comprehensive
or commercial general liability coverage and umbrella excess liability coverage,
which includes Product Loss for Product in Owner’s care, custody and control,
and “sudden and accidental pollution” liability coverages (excluding events that
result in acidic deposition) in a minimum amount of ten million dollars
($10,000,000).

 

16.3         Other Insurance.  To the extent Customer utilizes its own or
contracted Vessels to deliver or receive Product, Customer shall maintain or
cause to be maintained at its expense or at vessel owners’ expense the following
insurance on the Vessels:  Hull and Machinery insurance, to the market value of
the Vessels, and P&I insurance (including pollution liability but not tower’s
liability covering cargo) including full mutual entry in an international or
American Group P&I Club with IGA pooling, or alternatively, maritime liability
coverage evidenced on the SP-23 form or its equivalent, including collision
liability, tower’s liability except cargo, and liability for seepage, pollution,
containment and cleanup, with extensions for marine contractual liability with a
minimum liability limit of one hundred million dollars ($100,000,000). 
Pollution liability coverage should cover, if outside of a P&I Club entry,
bodily injury, property damage, including cleanup costs and defense costs
resulting from sudden and gradual pollution conditions of contaminates or
pollutants into or upon the land, atmosphere, or any water course or body of
water.  WQIS should be utilized as necessary to comply with U.S. regulations,
with limits of at least ten million dollars ($10,000,000).

 

16.4         Additional Insurance Requirements.

 

                Customer is self-insured in amounts which are in excess of the
amounts required herein.  Owner will accept Customer’s self-insurance based upon
discussion and review of Customer’s financial ability to meet or exceed the
limit requirements specified in Sections 16.1, 16.2 and, if applicable Section
16.3.

 

                                (a)           Each Party shall cause its
insurance carriers to furnish to the other Party insurance certificates or, in
the case of Customer, an officer’s certificate, in a form reasonably
satisfactory to the other Party, evidencing the existence of the coverages
required pursuant to Sections 16.1, 16.2, and, if applicable, Section 16.3. 
Such certificates shall specify that no insurance shall be canceled or
materially changed during the Term unless prior written notice is given at least
thirty (30) calendar days’ prior to cancellation or prior to a material change
becoming effective.  Renewal certificates shall be provided within thirty (30)
calendar days of expiration of the policy under which coverage is maintained.

 

                                (b)           The mere purchase and existence of
insurance coverage, self-insurance or otherwise, shall not reduce or release
either Party from any Liabilities incurred or assumed under this Agreement.

 

                                (c)           In the event of a Product Loss for
which Owner must indemnify Customer under this Agreement, Owner’s insurance
shall be the primary and exclusive coverage for such loss, notwithstanding the
existence of other valid and collectible insurance.

 

16.5         Notwithstanding anything to the contrary contained in this
Agreement, Customer may self-insure to satisfy the minimum amounts outlined
above.  Upon request by Owner, Customer shall provide Owner with a letter
confirming Customer’s self insured status.

 

14

--------------------------------------------------------------------------------


 

SECTION 17.       SECURITY AND CREDIT.

 

                17.1         If Customer should fail to pay such sums owed by it
to Owner, Owner shall provide Customer with notice of default as provided in
this Agreement and an opportunity to cure such default within a period of thirty
(30) calendar days.  If Customer has not cured such default within such thirty
(30) day cure period, Owner may proceed in accordance with Applicable Law to
recover its damages, including, without limitation, all costs, reasonable
attorney fees, and expenses incurred by Owner in the recovery of money owed to
Owner by Customer.

 

                17.2         If at any time Owner believes in good faith that
the financial responsibility of the Customer has been impaired or is
unsatisfactory, advance cash payment or other security, including letters of
credit, will be given by Customer upon demand to cover the value of all
anticipated throughput and other fees, as well as the value of Products
delivered for the account of Customer in the event that Customer has a negative
inventory of its own Products.  If the current value of the Products in Owner’s
custody is at any time less than the value of the security provided by Customer,
Owner may refuse to deliver to Customer any additional Products until such time
as Customer provides additional security.

 

                17.3         If any insolvency, bankruptcy, receivership, or
similar proceedings are initiated by or against Customer, on the day immediately
before such event, any fees for services rendered or to be rendered under this
Agreement and any fees required to be paid for the remaining Term of this
Agreement, will become immediately due and payable and this Agreement will
terminate, without prejudice to any other rights or remedies it may have under
this Agreement or the law.

 

 

SECTION 18.       INDEMNITY.

 

                18.1         Indemnity.

 

                                (a)           Owner shall indemnify and hold
Customer, its Affiliates, and their employees, directors, officers,
representatives, agents and contractors harmless from and against any and all
Liabilities arising from Owner’s (i) performance of the services provided under
this Agreement, (ii) breach of this Agreement, (iii) negligence or willful
misconduct of it, its Affiliates and their employees, directors, officers,
representatives, agents or contractors, (iv) failure to comply with Applicable
Law with respect to the sale, transportation, storage, handling or disposal of
the Product, (v) representations, covenants or warranties made under this
Agreement which prove to be materially incorrect or misleading when made, unless
and to such extent that such Liability results from Customer’s negligence or
willful misconduct, or is covered by the following indemnity.

 

(b)           Customer shall indemnify and hold Owner, its Affiliates, and their
employees, directors, officers, representatives, agents and contractors harmless
from and against any and all Liabilities arising from Customer’s (i) breach of
this Agreement, (ii) negligence or willful misconduct of it, its Affiliates and
their employees, directors, officers, representatives, agents or contractors,
(iii) failure to comply with Applicable Law with respect to the sale,
transportation, storage, handling or disposal of the Product, (iv)
representations, covenants or warranties made under this Agreement which prove
to be materially incorrect or misleading when made, unless and to such extent
that such Liability results from Owner’s negligence or willful misconduct, or is
covered by the preceding indemnity.

 

(c)           If any Product spills, leaks or is discharged, or other
environmentally polluting discharge related to the performance of this Agreement
occurs (an “Incident”), Owner shall have sole responsibility for responding
thereto and shall promptly undertake and complete such containment and clean-up
operations, as deemed appropriate by Owner and as required by Applicable Law. 
Indemnity with respect to such Incidents shall be provided in accordance with
subsections (a) and (b) above.

 

                18.2         No Third Party Rights.  The Parties’ obligations to
defend, indemnify and hold each other harmless under the terms of this Agreement
shall not vest any rights in any Third Party, whether a Governmental Authority
or private entity, nor shall they be considered an admission of liability or
responsibility for any purposes other than those enumerated in this Agreement. 
The terms of this Agreement are enforceable only by the Parties, and no limited
partner

 

15

--------------------------------------------------------------------------------


 

of Owner shall have a separate right to enforce any provision of this Agreement,
or to compel any Party to comply with the terms of this Agreement.

 

                18.3         Notice.  The indemnified Party shall notify the
indemnifying Party as soon as practicable after receiving notice of any claim or
proceeding brought against it that might give rise to an indemnity claim under
this Agreement (a “Third Party Claim”) and shall furnish to the indemnifying
Party the complete details within its knowledge.  Any delay or failure by the
indemnified Party to give notice to the indemnifying Party shall not relieve the
indemnifying Party of its obligations except to the extent, if any, that the
indemnifying Party shall have been materially prejudiced by reason of such delay
or failure.

 

                18.4         Claims.  The indemnifying Party shall have the
right to assume the defense, at its own expense and by its own counsel, of any
Third Party Claim; provided, however, that such counsel is reasonably acceptable
to the indemnified Party.  Notwithstanding the indemnifying Party’s appointment
of counsel to represent the indemnified Party, the indemnified Party shall have
the right to employ separate counsel reasonably acceptable to the indemnifying
Party, and the indemnifying Party shall bear the reasonable fees, costs and
expenses of such separate counsel if in the indemnified Party’s reasonable
judgment (a) the use of counsel chosen by the indemnifying Party to represent
the indemnified Party would present such counsel with a conflict of interest or
(b) the indemnifying Party shall not have employed counsel to represent the
indemnified Party within a reasonable time after notice of the institution of
such Third Party Claim.

 

                If requested by the indemnifying Party, the indemnified Party
agrees to reasonably cooperate with the indemnifying Party and its counsel in
contesting any claim or proceeding that the indemnifying Party defends,
including, if appropriate, making any counterclaim or cross-complaint.  All
reasonably incurred costs and expenses incurred in connection with the
indemnified Party’s cooperation shall be borne by the indemnifying Party. 

 

                18.5         Settlement.  No Third Party Claim may be settled or
compromised by the indemnified Party without the consent of the indemnifying
Party or by the indemnifying Party without the consent of the indemnified Party.

 

 

SECTION 19.       CONSTRUCTION OF AGREEMENT.

 

19.1         Headings.  The headings of the sections and subsections of this
Agreement are for convenience only and shall not be used in the interpretation
of this Agreement.

19.2         Amendment or Waiver.  This Agreement may not be amended, modified
or waived except by written instrument executed by officers or duly authorized
representatives of the respective Parties, and required (if applicable) approval
by the Conflicts Committee of Owner.

19.3         Severability.  Any provision of this Agreement that is prohibited
or not enforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective only to the extent of the prohibition or lack of enforceability
without invalidating the remaining provisions of this Agreement, or affect the
validity or enforceability of those provisions in another jurisdiction or the
validity or enforceability of this Agreement as a whole.

 

                19.4         Entire Agreement and Conflict with Attachments. 
This Agreement (including the Attachments) contains the entire and exclusive
agreement between the Parties with respect to the subject matter hereof, and
there are no other promises, representations, or warranties affecting it.  The
terms of this Agreement may not be contradicted, explained or supplanted by any
usage of trade, course of dealing or course of performance and any other
representation, promise, statement or warranty made by either Party or their
agents that differs in any way from the terms contained herein will be given no
force or effect.  Subject to Section 11.1, in the case of any conflict between
the body of this Agreement and any of its Attachments, those contained in the
Attachments will govern.  Notwithstanding anything in this Agreement or the
Attachments to the contrary, nothing contained in the Attachments will diminish
or otherwise affect either Party’s indemnification obligations contained in this
Agreement.

 

16

--------------------------------------------------------------------------------


 

SECTION 20.       LAW.

 

                This Agreement will be construed and governed by the laws of the
State of Florida except the choice of law rules of that State that may require
the application of the laws of another jurisdiction.

 

 

SECTION 21.       DISPUTE RESOLUTION

 

                21.1         Covered Disputes.  Any dispute, controversy or
claim (whether sounding in contract, tort or otherwise) arising out of or
relating to this Agreement, including without limitation the meaning of its
provisions, or the proper performance of any of its terms by either Party, its
breach, termination or invalidity (“Dispute”) will be resolved in accordance
with the procedures specified in this Section 21, which will be the sole and
exclusive procedure for the resolution of any such Dispute, except that a Party,
without prejudice to the following procedures, may file a complaint to seek
preliminary injunctive or other provisional judicial relief, if in its sole
judgment, such action is necessary to avoid irreparable damage or to preserve
the status quo.  Despite that action the parties will continue, subject to
Section 21.5, to participate in good faith in the procedures specified in this
Section 21.

                21.2         Initiation of Procedures.  Either Party wishing to
initiate the dispute resolution procedures set forth in this Section 21 with
respect to a Dispute not resolved in the ordinary course of business must give
written notice of the Dispute to the other Party (“Dispute Notice”).  The
Dispute Notice will include (i) a statement of that Party’s position and a
summary of arguments supporting that position, and (ii) the name and title of
the executive or non-lawyer representative who will represent that Party, and of
any other person who will accompany the executive or representative, in the
negotiations under Section 21.3 hereof.

                21.3         Negotiation Between Executives/Representatives.  If
one Party has given a Dispute Notice under the preceding subsection, the parties
will attempt in good faith to resolve the Dispute within forty-five (45)
calendar days of the notice by negotiation between executives and appointed
representatives who have authority to settle the Dispute.  Within fifteen (15)
calendar days after delivery of the Dispute Notice, the receiving Party will
submit to the other Party a written response.  The response will include (i) a
statement of that Party’s position and a summary of arguments supporting that
position, and (ii) the name and title of the executive or appointed
representative who will represent that Party and of any other person who will
accompany the executive or appointed representative.  Within forty-five (45)
calendar days after delivery of the Dispute Notice, the executives or appointed
representatives of both parties will meet at a mutually acceptable time and
place, and thereafter, as often as they reasonably deem necessary, to attempt to
resolve the Dispute.

 

                21.4         Arbitration.  If the Dispute has not been resolved
under the preceding Sections 21.2 and 21.3 within ninety (90) calendar days of
the Dispute Notice, and only in such event, either Party may initiate the
arbitration procedure of this subsection by giving written notice to the other
Party (“Arbitration Notice”).  The Dispute will be finally resolved by binding
arbitration in accordance with the then current Arbitration Rules of the
American Arbitration Association (“AAA”).  If the amount in controversy is less
than $500,000, there will be a single arbitrator, chosen by mutual agreement of
both parties.  If the parties cannot select an arbitrator within thirty (30)
calendar days of the Arbitration Notice, the AAA will select the arbitrator.  If
the amount in controversy is $500,000 or more, there will be three arbitrators
by the AAA. The arbitration will be governed by the United States Arbitration
Act, 9 U.S.C. Sec. 1-16, as amended (the “Act”), and to the extent not
inconsistent with the Act, the Colorado statutes applicable to commercial
arbitration.  Judgment upon the award rendered by the arbitrator(s) may be
entered by any court of any state having jurisdiction.  The statute of
limitations of the State of Colorado for the commencement of a lawsuit will
apply to the commencement of an arbitration under this Agreement, except that no
defenses will be available based upon the passage of time during any negotiation
called for by this Section 21.  Each Party will assume its own costs of legal
representation and expert witnesses and the parties will share equally the other
costs of the arbitration.  The arbitrator will award pre-judgment interest in
accordance with the law of Colorado; however, the arbitrator may not award
punitive damages.  The arbitration will take place in a location mutually
agreeable to the Parties.

 

17

--------------------------------------------------------------------------------


 

 

                Either Party may apply to the arbitrators seeking injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved.  Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any interim or provisional
relief that is necessary to protect the rights or property of that Party,
pending the establishment of the arbitral tribunal (or pending the arbitral
tribunal’s determination of the merits of the controversy). This Agreement has
been executed by the authorized representatives of each Party as indicated below
effective as of the Effective Date.

 

 

TRANSMONTAIGNE PARTNERS L.P.

 

MARATHON PETROLEUM COMPANY LLC

 

 

 

 

 

By:

TransMontaigne GP L.L.C.

 

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

By:

/s/ William S. Dickey

 

By:

/s/ Mary Ellen Peters

Name:

William S. Dickey

 

Name:

Mary Ellen Peters

Title:

President

 

Title:

Senior Vice President, Marketing

 

 

 

 

 

 

18

--------------------------------------------------------------------------------